11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Terry Lee Harrington
Appellant
Vs.                   Nos. 11-03-00243-CR &
11-03-00244-CR B Appeals from Palo Pinto County
State of Texas
Appellee
 
Terry Lee Harrington has filed in this court
motions to dismiss both of his appeals. 
The motions are signed by appellant as well as by both of his
attorneys.  The motions are
granted.  TEX.R.APP.P. 42.2.
The appeals are dismissed.
 
PER CURIAM
 
September 19, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J.,
and
Wright, J., and McCall, J.